Supplemental Non-Final Office Action
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imura (US publication 20090322264)
Claims 1 and 14, the limitations directed to the configurations  of the stator are not given any patentable weight, since they are part of the preamble and the body of the claim does not need the recited information for completeness.
Imura teaches a control apparatus and a method for controlling a rotary machine comprising a drive circuit connected to a multi-phase stator winding of rotary machine 10, including a pair of switching elements Sup/Sun, Svp/Svn, Swp/Swn for each of the plurality of the stator windings, for controlling the energization of the rotary machine; and a control unit 14 for controlling the drive circuit. Imura does not specify the recited commutation or energization sequence.
However, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to select an energization pattern that is suitable for the type of motor and the intended use of the control apparatus. The commutation sequence is considered a design choice.
Claim 2, Imura describes a plurality of upper switching elements Sup/Svp/Swp and a plurality of lower switching elements Sun/Svn/Swn, wherein the upper switching elements are connected to a high voltage side and the lower switching elements are connected to ground 9see fig. 1. The control unit 14 controls operation of each of the plurality of switching elements by using drivers 56/58/60/62/64/66.
Claim 3, Imura describes switching control 60 for controlling the ON/Off state of each switch, the specific sequence and duty cycle would depend on the intended use of the control apparatus.
Claims 4 and 6, Imura describes in a fourth embodiment that a data table or a program can be used for storing operation of the motor.
Claim 5, Imura describes a voltage adjusting unit including switches CV1/Cv2 for adjusting an input voltage. Imura also describes voltage setter 28 for controlling/adjusting the voltage/current directed to the motor.
Claim 7, Imura describes a temperature sensor 80 for detecting the temperature of the motor, wherein the control unit 14 receives the feedback information and adjusts the output voltage and current outputted to the motor based on the detected information.
Claim 8, Imura describes position sensor 15 for detecting the position of the motor, wherein the control unit 14 operates the motor based on the detected position feedback.
Claim 9, Imura describe in paragraph 0058 the structure motor 10
Claims 10-11, Imura describes in paragraph 0053 that the rotor includes a plurality of permanent magnets. The orientation of the magnets is considered a design choice.
Claim 12, the method of forming a device is not a patentable subject matter.
Claims 13 and 15, the specific sizes for motor is considered a design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 describe other control apparatus for an electric rotary machine such as a motor or generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846